DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 11/17/2020. Claims 1-3, 6-7, 9-10, 12, and 14-18 have been amended. Claims 4, 5, 8, 11, and 13 have been cancelled. Claims 1-3, 6-7, 9-10, 12, and 14-20 are currently pending. 

Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3 recites “the model vehicle” of claim 1, but the other claims that depend from claim 1 recite “The ESC.” Presumably this was also intended to be “The ESC.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rohr (US Patent No. 9,437,101 B2) in view of Needham et al. (US PGPub. No. 2004/0009734 A1).
In Reference to Claims 1-3 and 6
An electronic speed controller (ESC) comprising: an accessory port (portion of serial interface on item 2, fig. 3 and column 7 lines 4-6; note the embodiment where the speed controller is integral with item 2 is being used, column 7 lines 10-13); wherein an accessory connector couples an auxiliary device (item 7, fig. 3) to the ESC via the accessory port (portion of serial interface on item 7); wherein a battery powers the ESC (fig. 3, since there is only one battery source for all of the components, this is inherent, also note the embodiment where the speed controller is integral with item 2 is being used, column 7 lines 10-13); wherein [the] battery powers the auxiliary device (fig. 3, battery); and wherein the ESC provides control for the auxiliary device (column 2 lines 52-59 and column 7 lines 4-9);
(Claim 2) wherein the control for the auxiliary device is autonomous control by the ESC or the auxiliary device (column 2 lines 35-37 and column 3 lines 5-13, automatic control);
(Claim 3) wherein the control for the auxiliary device is through signals received from a remote transmitter (column 2 lines 52-59 and column 7 lines 4-9, radio control);
(Claim 6) wherein the auxiliary device further comprises two or more auxiliary devices (column 7 lines 14-18).
	Rohr fails to teach the auxiliary battery of claim 1. 
Needham teaches (claim 1) an auxiliary battery for an auxiliary device (paragr22 and 0033, either of items 1414 and 1412, fig. 1). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the toy vehicle device of Rohr with the feature of separate batteries for auxiliary devices as taught by the toy vehicle device of Needham for the purpose of providing additional power to each system of the device as taught by Needham (paragraphs 0022 and 0033), allowing for both independent operation of the accessory devices as 
	Further, it has been held that duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Since a battery for powering the various devices is taught in Rohr, merely claiming separate or additional batters for powering each individual device would not produce any new or unexpected result and is, therefore, not a patentable distinction. 

In Reference to Claims 10, 12, and 14
 	Rohr teaches (Claim 10) A model vehicle comprising a system for connecting an auxiliary device to the model vehicle comprising: an electronic speed controller (ESC) electrically coupled with a battery (item 2, column 7 lines 10-13, fig. 3, note embodiment where speed controller is integral with item 2, and battery coupled to item 2); an accessory port  electrically coupled to the ESC (portion of serial interface on item 2, fig. 3 and column 7 lines 4-6), an accessory connector coupling the auxiliary device to the ESC via the accessory port (portion of serial interface on item 7, fig. 3); [the] battery powering the auxiliary device (fig. 3, battery); and wherein the auxiliary device is controlled via the ESC (column 2 lines 52-59 and column 7 lines 4-9);
 	(Claim 12) wherein the auxiliary device comprises two or more auxiliary devices (column 7 lines 14-18) each comprising a unique device identifier (column 4 lines 38-41) and the ESC independently provides control to each of the two or more auxiliary devices (column 2 lines 4-11 and 52-59);
ESC via the accessory port (column 2 lines 52-59 and column 7 lines 4-9).
Rohr fails to teach the auxiliary battery of claim 10. 
Needham teaches (claim 1) an auxiliary battery for an auxiliary device (paragr22 and 0033, either of items 1414 and 1412, fig. 1). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the toy vehicle device of Rohr with the feature of separate batteries for auxiliary devices as taught by the toy vehicle device of Needham for the purpose of providing additional power to each system of the device as taught by Needham (paragraphs 0022 and 0033), allowing for both independent operation of the accessory devices as well as providing longer use of the devices, making the overall system more reliable, more versatile, and more attractive to the users. 
	Further, it has been held that duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Since a battery for powering the various devices is taught in Rohr, merely claiming separate or additional batters for powering each individual device would not produce any new or unexpected result and is, therefore, not a patentable distinction. 

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rohr (US Patent No. 9,437,101 B2) in view of Wu (US PGPub. No. 2015/0109110 A1).
In Reference to Claims 15-18
Rohr (Claim 15) A method for attaching an auxiliary device to a model vehicle comprising: [] an accessory port of an electronic speed controller (ESC) (portion of serial attaching an accessory connector to the accessory port wherein the accessory connector is further coupled to the auxiliary device (portion of serial interface on item 7, fig. 3); attaching an auxiliary battery to the auxiliary device (fig. 3, battery is attached to or within item 2 which is attached to item 7); attaching the auxiliary device to the model vehicle (fig’s 1 and 3, item 7 is attached to item 2 which is attached to vehicle 3); and controlling the auxiliary device via the ESC (column 2 lines 52-59 and column 7 lines 4-9);
(Claim 16) wherein the auxiliary device is controlled autonomously via the ESC (column 2 lines 35-37 and column 3 lines 5-13, automatic control);
(Claim 17) wherein the auxiliary device is controlled by a radio transmitter via the ESC (column 2 lines 52-59 and column 7 lines 4-9, radio control);
(Claim 18) wherein the auxiliary device comprises two or more devices (column 7 lines 14-18) independently controlled via the ESC (column 2 lines 4-11 and 52-59).
Rohr fails to teach the feature of removing a cover of claim 15. 
Wu teaches removing an accessory cover from an accessory port (item 4 fig’s 1 and 2 and paragraphs 0015 and 0020).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the remote control device of Rohr with the feature of an accessory port cover and removing it for use as taught by the remote control device of Wu for the purpose of protecting the connection and prolonging the service life of the device as taught by Wu (paragraph 0015), making the system more durable, more reliable, and more attractive to the users. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rohr in view of Needham et al., and further in view of Amadio et al. (US Patent No. 7,717,767 B2).
In Reference to Claim 7
The modified device of Rohr teaches all of claim 1 as discussed above. 
Rohr fails to teach the features of claim 7. 
Amadio teaches (Claim 7) wherein the auxiliary device comprises lights (column 3 lines 12-17).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the modular toy vehicle device of Rohr with the feature of multiple auxiliary devices including lights as taught by the modular vehicle device of Amadio for the purpose of allowing the user to be able to interchange, build, and customize the toy vehicle with a wider range of features and accessories as taught by Amadio (column 1 lines 10-23), making the device more versatile, and more interesting and attractive to the users. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rohr in view of Needham et al., and further in view of  Beny et al. (US Patent No. 4,732,049).
In Reference to Claim 9
The modified device of Rohr teaches all of claim 1 as discussed above. 
Rohr fails to teach the feature of claim 9. 
Beny teaches (Claim 9) wherein [an] auxiliary device comprises a winch (item 74, fig. 10, and column 3 lines 62-68).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the modular motorized toy of Rohr with the . 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rohr in view of Wu, and further in view of Sofman et al. (US Patent No. 8,353,737 B2).
In Reference to Claims 19 and 20
 	The modified device of Rohr teaches all of claim 15 as discussed above. 
	Rohr fails to teach the particular auxiliary devices of claims 19 and 20. 
	(Claim 19) wherein the auxiliary device is brake lights (column 20 line 64 – column 21 line 9);
	(Claim 20) wherein the auxiliary device is a simulated sound emitter (column 21 lines 13-17).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the controlled toy vehicle of Rohr with the feature of providing break lights or a sound emitter as an auxiliary device as taught by the toy vehicle of Sofman for the purpose of providing a wider range of more interesting vehicle features as taught by Sofman (column 20 line 64 – column 21 line 17), making the device more interesting and attractive to the users. 

Response to Arguments
Applicant’s arguments, see Remarks/Arguments, filed 11/17/2020, with respect to the 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 
Applicant’s arguments with respect to the 102 rejections have been considered but are moot in view of the new grounds of rejection using a secondary reference and case law. See action above for further details. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711